Citation Nr: 1747268	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  16-23 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for skin cancer and, if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

3.  Entitlement to service connection for a brain tumor.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Navy from July 1966 to December 1967. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2014 and March 2015 decisions of the Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Remand is necessary to obtain private and VA treatment records, some of which were previously considered by the RO but are no longer in the record.  In September 2017 correspondence, the Veteran's representative requested a remand to afford the Veteran an additional opportunity to submit medical evidence. In particular, the Veteran identified that he received treatment for his peripheral neuropathy and skin condition at Beaumont Hospital in 1998.  As these records have not been associated with the claims file, and the Veteran's representative specifically requested an opportunity to submit such records, a remand is necessary.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Associate with the record any temporary files and any documents previously considered that have been removed from the file. This includes the following:
*Naples, Florida, CBOC records from August 2012 to February 2013, as they were considered in the March 2015 rating decision and the March 2016 statement of the case (SOC).

*Detroit VAMC records from July 2004 to November 2014, as they were considered in the March 2015 rating decision and the March 2016 SOC.

2.  On his July 2004 application for service connection, the Veteran asserted treatment by Dr. S. Baraka.  He has also asserted that he received treatment from Beaumont Hospital in 1998.

Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed disorders that is not already in VA's possession. Specifically request authorization to obtain treatment records from the following providers:

*Dr. S. Baraka.

*William Beaumont Hospital, specifically 1998.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




